     Case 3:14-cv-01033-ALB-SMD Document 161 Filed 06/01/20 Page 1 of 3




               IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF ALABAMA
                         EASTERN DIVISION

ALEXANDRIA H. QUINN,                        )
                                            )
            Plaintiff,                      )
                                            )
      v.                                    )   NO. 3:14-CV-1033-ALB
                                            )
CITY OF TUSKEGEE, ALABAMA,                  )
and LEVY KELLY,                             )
                                            )
            Defendants.                     )

                                      ORDER

      This matter comes to the Court sua sponte.

      Trial is currently set for today, June 1, 2020 in Opelika, Alabama.

      This case was set to be the first federal civil trial in the country after courts

closed for the coronavirus pandemic. When it set this case for trial during the

coronavirus pandemic, the Court explained that it would continually evaluate the

safety of conducting a trial and the usefulness of social distancing, mask-wearing,

and other measures that would mitigate the risk of COVID-19. Jury trials cannot

remain stalled indefinitely, and, based on that sentiment, the Court has denied two

motions for a continuance. But, having tried everything--purchased personal

protective equipment, implemented mitigation measures, consulted local and federal

officials, and sought the advice of medical professionals--the Court has become
     Case 3:14-cv-01033-ALB-SMD Document 161 Filed 06/01/20 Page 2 of 3




convinced that a trial cannot be conducted as presently scheduled with the minimal

degree of risk appropriate for a civil proceeding.

      This is so for three reasons.

      First, despite the best efforts of the Middle District, the courthouse is not ready

to be configured in such a way as to comply with best practices for holding trials.

Over the last few weeks, courts across the country have developed and published

plans to hold trials during the midst of the coronavirus pandemic. Those best

practices include several features that cannot be implemented in the present venue

in the Opelika courthouse for this particular trial. Although the Court developed a

successful plan to provide social distancing and personal protection equipment for

prospective jurors and jurors, it is not possible to implement other best practices.

      Second, counties in central Alabama have reported a surge in coronavirus

cases over the last few days. Instead of decreasing or flattening, the curve for the

State is on the upswing. State Health Officer Scott Harris was quoted on Friday:

“We’ve had this week a couple of the highest days we’ve seen in number of cases,

and that’s certainly concerning to us.” When the Court denied a motion to continue

on the basis of the coronavirus, the daily incidence of cases in Alabama was

decreasing or flat and the Governor’s stay-home order was about to be lifted. Those

positive developments have not lasted. Instead, the State’s incidences of coronavirus




                                           2
     Case 3:14-cv-01033-ALB-SMD Document 161 Filed 06/01/20 Page 3 of 3




are getting worse, which makes it more likely that a trial--a large indoor gathering

that last several days--will spread the coronavirus to a large number of people.

         Third, the CDC and other federal agencies have promulgated guidelines for

reopening facilities. Because of the increasing incidences of coronavirus in Alabama

generally and central Alabama in particular, these guidelines have not been met.

         Although the mere existence of the coronavirus does not warrant continuing

a proceeding, the Court finds that these specific circumstances do. The Court does

not take this action lightly. A last-minute continuance is strongly disfavored. The

Court deeply regrets it. But the Court must weigh, not only the interests of the parties

and the Court in conducting this trial, but also the greater public interest in

minimizing the spread of coronavirus. The public interest requires that this civil

trial, like apparently every other civil trial in the country up to this point, be

continued.

         Accordingly, the Court orders that the trial currently set for June 1, 2020 is

CONTINUED pending further order. This case will be reset for trial in a future

order.

         DONE this 1st day of June 2020.


                                              /s/ Andrew L. Brasher
                                         ANDREW L. BRASHER
                                         UNITED STATES DISTRICT JUDGE



                                            3
